Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fredrick Stinson appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) civil rights action. On appeal, we confine our review to the issues raised in .the Appellant’s brief. See 4th Cir. R. 34(b). Because Stinson’s informal brief does not challenge the basis for the district court’s disposition, Stinson has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.